 In the Matter Of JOHNS-MANVILLE PRODUCTS CORPORATION,1EMPLOYERandUNITED CEMENT, LIME AND GYPSUM WORKERS, INTERNATIONALUNION, AFL, PETITIONERIn the Matter Of JOHNS-MANVILLE PRODUCTS CORPORATION, EMPLOYERandUNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,AFL, PETITIONERCases Nos. 15-RC-115 and 15-RC-141, respectively.DecidedNovember 22, 1948DECISIONDIRECTION OF ELECTIONANDORDERUpon separate petitions duly filed, a consolidated hearing washeld before a hearing officer of the National Labor Relations Board.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in the case, the National Labor RelationsBoard finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.1The name of the Employer was corrected at the hearing.Houston,Reynolds,and Murdock.80 N. L.R. B., No. 103.602 JOHNS-MANVILLE PRODUCTS CORPORATION6034.The appropriate unit :In Case No. 15-RC-141, the Carpenters 2 has petitioned for a unitcomposed of the following maintenance employees of the Employer :carpenters, millwrights, machinists, pipe fitters, welders, burners, andelectricians.It would also include in its proposed unit certain ma-chine operators in the production departments who perform somemaintenance work. In Case No. 15-RC-115, the Gypsum Workers $has petitioned for a unit composed of all the Employer's mainte-nance and production employees, excluding office and clericalemployees, guards, watchmen, and supervisory employees as definedin the Act.The Woodworkers,' who appeared as an Intervenor inthis consolidated proceeding, agrees with the Gypsum Workers thatthe appropriate unit for the Employer's employees should be plant-wide in scope and include both the production and the maintenanceworkers.The Employer takes a neutral position with respect to theappropriateness of the unit.The Employer is engaged in the business of processing and manu-facturing wood pulp products for use in the building industry. Thereare at the present a total of approximately 475 employees in theEmployer's plant, practically all of whom are production and main-tenance workers.The Employer's maintenance workers are assignedto the erection and repair department while the balance of itsemployees work in approximately 8 other departments.5A plantmanager is in charge of the entire plant. Each department, with theexception of the erection and repair department, is under the separatecharge of a superintendent.Under each superintendent are a numberof foremen who supervise the work of the employees.The erectionand repair department is under the plant engineer.Although inter-change between the personnel of the production and maintenancedepartments occurs infrequently, transfers are possible.The workingconditions are the same for all the Employer's employees.Most of the employees requested by the Carpenters are assigned tothe erection and repair department.This department employs a totalof approximately 100 workers whom the Employer divides into thefollowing 3 classifications : laborers, electricians, and mechanicalemployees.The mechanical employees and the electricians all perform generalplant maintenance work.Although both groups are under the same2United Brotherhood of Carpenters and Joiners of America, AFL.$United Cement,Lime and Gypsum Workers,International Union, AFL.4 International Woodworkers of America, CIO.`These eight departments are known as the woodyard, pulp,board manufacturing,finish,quality control,cost, and the warehouse and shipping departments. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDgeneral charge of the plant engineer, their immediate supervision isby a chief electrician and a master mechanic.The mechanical em-ployees include carpenters,millwrights,machinists,pipe fitters,welders, and burners.These six categories of mechanical employeestogether with the electricians constitute the majority of the employeeswhom the Carpenters would represent in a separate unit.However,it also desires to include in its proposed unit those machine operatorsin production work who act as helpers to the repairmen and to excludethe laborers who are assigned to the erection and repair department.The Carpenters contend that the requested employees are distinguish-able from the other employees in the plant because they are notdirectly engaged in the production of the Employer's finishedproducts.Evidence in the record of the present case does not establish thatthe proposed unit would be made up of true craft employees.Most ofthe employees hired by the Employer have little previous experience.Only a very small number appear to have undergone any formal train-ing.The Carpenters ordinarily requires a 4-year apprenticeshipbefore a person may qualify as a carpenter.Practically all of theskilled and semi-skilled employees in the Employer's plant have beentrained by the Employer, with the training period running from 6months to 1 year.Among the employees so trained are the employeessought by the Carpenters.They are trained only to achieve that de-gree of skill required to perform the particular work to which they areassigned.No formal apprentice training program has been estab-lished by the Employer.The record is clear that most of the em-ployees desired by the Carpenters do not possess the complete rangeof skills ordinarily required for members of such crafts.The recordfurther discloses that vacancies in the maintenance department maybe filled by production employees who have aptitude, even though theymay lack experience and training with respect to the positions to befilled. It is also possible for maintenance workers to transfer into pro-duction work.Every 2 weeks the plant closes down for "cleanup"and repair of machinery.At this time both machine operatorsand maintenance workers work together to perform the necessaryrepairs.Apparently, therefore, there is some similarity in the skillsof the production and maintenance workers.These loose requisitesfor qualification refute the Carpenters' contention that the proposedunit is a true craft group.It is clear that the proposed unit goes outside any single departmentand would include those employees engaged in production effort, butwho are secondarily concerned with maintenance.Further, a sub-stantial number of the maintenance employees whom the Carpenters JOHNS-MANVILLE PRODUCTS CORPORATION605would exclude work under the same supervision as most of thoseincluded.';It is clear that the employees sought by the Carpenters do notconstitute a severable departmental uilit,T nor do they constitute aseparate true craft group. In fact, the proposed unit embraces es-sentially a multi-craft grouping of employees with varying skills."We find nothing in the record to indicate that the employees desiredby the Carpenters have any special community of interest apart fromother employees of the Employer.In view of these circumstances, and the entire record in the case,we find the unit proposed by the Carpenters in Case No. 15-RC-141 isinappropriate for collective bargaining purposes.9We shall thereforedismiss the petition in this case.On the other hand, the plant-wideproduction and maintenance unit sought by the Gypsum Workers inCase No. 15-RC-115 is, in our opinion, an appropriate bargainingunit.Accordingly, we find that all production and maintenance employeesemployed at the Employer's Natchez, Mississippi, plant, excludingguards, watchmen, professional employees, clerical employees, andsupervisors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.ORDERIT IS HEREBY ORDERED that the petition for investigation and certifi-cation of representatives of certain employees of Johns-ManvilleProducts Corporation, Natchez, Mississippi, filed in Case No. 15-RC-141 by the United Brotherhood of Carpenters and Joiners of America,AFL, be, and it hereby is, dismissed.DIRECTION OF ELECTION 10As part of the investigation to ascertain representatives for thepurposes of collectivebargaining with the Employer,an election bysecret ballot shall be conducted as early as possible,but not later than30 days from the date of this Direction,under the direction and super-vision of the Regional Director for the Region in which this cases SeeMatter of Raybestos-Manhattan Company,Inc, 74 N.L. R. B. 1321.Matter of Shampaine Company, 77 NL. R. B 457.Matter of Pepsi Cola Company,78 N. L. R B. 790.°Matter of Owens-Corning Fiberglas Corporation,79 N. L R. B. 594.30Any participant in the election directed herein may,upon prompt request to,and ap-proval thereof by, the Regional Director,have its name removed from the ballot 606DECISIONSOF NATIONALLABOR RELATIONS BOARDwas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the voting group described above, who were employedduring the pay-roll period immediately preceding the date of thisDirection of Election, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees on strikewho are not entitled to reinstatement, to determine whether theydesire to be represented, for purposes of collective bargaining, byUnited Cement, Lime and Gypsum Workers, International Union,AFL, or by United Brotherhood of Carpenters and Joiners of Amer-ica,AFL, or by International Woodworkers of America, CIO, orby none.